Citation Nr: 0918529	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-34 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee meniscectomy prior to May 23, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee meniscectomy since August 1, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee meniscectomy with painful and 
limited motion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2002 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In the July 2005 decision, the RO granted service connection 
for residuals of a right knee meniscectomy and assigned a 10 
percent rating, effective May 15, 2005.  In July 2006, the RO 
assigned a temporary 100 percent evaluation effective from 
May 23, 2006, to July 31, 2006, based on surgical or other 
treatment necessitating convalescence.  The 10 percent 
evaluation was reinstated effective August 1, 2006.  Finally, 
in a January 2008 decision, the RO increased her evaluation 
for this disability to 20 percent disabling, effective August 
1, 2006.  

The current appeal also arises from an August 2006 decision.  
At that time, the RO awarded a separate 10 evaluation 
residuals of a right knee meniscectomy with painful and 
limited motion, effective May 15, 2005.  

The Veteran requested a Board videoconference hearing at the 
time she submitted her substantive appeal in November 2006.  
However, correspondence dated in December 2008 documented her 
request to cancel the hearing.  Accordingly, the Veteran's 
request for a Board videoconference hearing is considered to 
be withdrawn.  See 38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  Prior to May 23, 2006, the Veteran's residuals of a right 
knee meniscectomy were productive of no more than moderate 
recurrent subluxation and lateral instability.  

2.  Since August 1, 2006, the Veteran's right knee 
meniscectomy has been productive of no more than moderate 
recurrent subluxation and lateral instability.  

3.  The Veteran's right knee meniscectomy has been productive 
painful and limited motion.  Compensable limitation of motion 
of this, however, has not been shown.  


CONCLUSIONS OF LAW

1.  Prior to May 23, 2006, the criteria for a 20 percent 
evaluation, but no higher, for residuals of a right knee 
meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.71a, DC 5257 (2008).  

2.  Since August 1, 2006, the criteria for a rating in excess 
of 20 percent for residuals of a right knee meniscectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.71a, DC 5257 (2008).

3.  The criteria for rating in excess of 10 percent for 
residuals of a right knee meniscectomy with painful and 
limited motion have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 4.71a, DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's right knee claims arise from her disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that, once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims file, and she was afforded VA examinations in December 
2006 and March 2007.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Analysis

In a July 2005 decision, the RO granted service connection 
for right knee meniscectomy and assigned a 10 percent rating, 
effective May 15, 2005, under DC 5257 (recurrent subluxation 
or lateral instability).  In July 2006, the RO assigned a 
temporary 100 percent evaluation effective from May 23, 2006, 
to July 31, 2006, based on surgical or other treatment 
necessitating convalescence, at which time a 10 percent 
evaluation was to be assigned.  In a January 2008 decision, 
the RO increased his evaluation for right knee meniscectomy 
to 20 percent disabling effective August 1, 2006.  [An August 
2006 decision awarded a separate 10 evaluation residuals of a 
right knee meniscectomy with painful and limited motion, 
effective May 15, 2005.]  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

As noted above, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14.  Even so, diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran's disability is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which provides for a higher 20 
percent evaluation where there is moderate impairment of the 
knee due to subluxation or lateral instability.  A 30 percent 
evaluation is warranted where there is a severe impairment of 
the knee due to subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.

Diagnostic Code 5261 provides ratings disabling based on 
limitation of flexion of the leg.  A 10 percent evaluation is 
warranted where there is flexion limited to 45 degrees.  A 20 
percent evaluation is warranted where there is flexion 
limited to 30 degrees.  A 30 percent evaluation is warranted 
where there is flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.


Diagnostic Code 5261 provides ratings in excess of 10 percent 
disabling based on limitation of extension of the leg.  
Extension of the leg limited to 10 degrees is evaluated 10 
percent disabling; extension of the leg limited to 15 degrees 
is evaluated 20 percent disabling; extension of the leg 
limited to 20 degrees is evaluated 30 percent disabling; 
extension of the leg limited to 30 degrees is evaluated 40 
percent disabling; and extension of the leg limited to 45 
degrees is evaluated 50 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004.  

Diagnostic Code 5262 provides ratings in excess of 10 percent 
disabling based on malunion of the tibia and fibula.  A 20 
percent evaluation is warranted where there is moderate knee 
or ankle disability.  A 30 percent evaluation is warranted 
where there is malunion and marked knee or ankle disability.  
The highest evaluation of 40 percent is warranted where there 
is nonunion of the tibia and fibula, with loose motion that 
requires a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board also notes that VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability. It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010. Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98.

Additionally, Diagnostic Code 5003, regarding degenerative 
arthritis, must be considered.  Under Diagnostic code 5003, 
degenerative arthritis requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The Board notes that a normal range of motion of the knee is 
considered to be from 0 degrees extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  

Rating in Excess of 10 Percent for Residuals of  a
Right Knee Meniscectomy Prior to May 23, 2006

In the present case, the RO has evaluated the right knee 
meniscectomy residuals based upon impairment resulting from 
recurrent subluxation or lateral instability of the joint and 
assigned a 10 percent rating for the period prior to May 23, 
2006, pursuant to DC 5257.  

Service treatment records reveal a nondisplaced lateral 
meniscus horizontal cleavage tear and small joint effusion.  
The Veteran underwent meniscus and tendon repair surgeries in 
October 2003 and January 2005.  She complained of persistent 
right knee pain and was found to have a hypermobile patella.  
Upon physical examination in September 2004, range of motion 
was zero to 130 degrees.  Quadricep strength was 4/5 and 
hamstring strength was 4+/5.  On her January 2005 Report of 
Medical History, she reported that her knees tend to hurt, 
lock, and swell to the point that she had to ice them at 
night.  

VA radiology conducted in May 2005 revealed normal knees with 
no evidence of fracture of dislocation.  The joint spaces 
were normal and appeared to be within normal limits.  VA 
treatment records dated in May 2006 indicated magnetic 
resonance imaging (MRI) showing lateral patellar friction 
syndrome with a small amount of edema within the lateral 
patella and associated chondromalacia overlaying the lateral 
patellar facet, a complex tear involving the lateral meniscus 
with a small radial component, and small volume joint 
effusion.  The Veteran complained of pain and stiffness upon 
kneeling and driving for extended periods of time, as well as 
discomfort when not wearing her patellar tracking orthosis.  
She underwent right knee arthroscopy with primary lateral 
meniscal and lateral release in May 2006.

Based on the above evidence, as well as the Veteran's 
complaints of constant locking and pain (particularly while 
driving, climbing stairs, and prolonged standing), the Board 
finds that the Veteran's right knee meniscectomy residuals 
prior to May 23, 2006, were moderate in nature and more 
closely approximated the criteria for a 20 percent evaluation 
under DC 5257.  In addition, there was no evidence of 
ankylosis or impairment of the tibia and fibula which would 
warrant a higher rating under other diagnostic codes.  

Rating in Excess of 20 Percent for Residuals of a
Right Knee Meniscectomy Since August 1, 2006

Upon the expiration of her temporary 100 percent evaluation 
based on surgical or other treatment necessitating 
convalescence, the Veteran was afforded a 20 percent rating 
for her right knee disability under DC 5257, effective August 
1, 2006.  

In VA treatment records dated in August 2006, physical 
examination of the right knee demonstrated pain most likely 
secondary to patellar chondromalacia and patellar tendonitis 
but no swelling or effusion of this joint.  Although the 
Veteran was required to wear a patellar stabilization brace, 
she was cleared to perform all activities.  

On a December 2006 VA joints examination report, the Veteran 
indicated giving way, instability, pain, stiffness, weakness, 
and incoordination.  She also reported episodes of 
dislocation or subluxation occurring one to three times per 
month and episodes of locking occurring daily or more 
frequently.  She described repeated effusions and severe 
flare-ups of joint disease occurring 3 times per week and 
lasting approximately 12 hours at a time.  She indicated that 
she was unable to walk and had to elevate her right leg 
during these flare-ups, although the examiner could not 
determine the specific degree of additional limitation of 
motion during flare-ups without resorting to mere 
speculation.  The Veteran always wore a knee brace and used a 
cane.  However, objective examination revealed no evidence of 
instability and only moderate dislocation/subluxation.  
General joint findings included antalgic gait, bony joint 
enlargement, edema, tenderness, painful movement, weakness, 
abnormal motion, and guarding.  Effusion of the meniscus was 
also objectively noted.  Pain was shown.  

In an April 2008 VA treatment note, the Veteran denied any 
unusual joint pain, immobility, or loss of function.  

Based on the above evidence, the Board finds that the 
Veteran's right knee disability since August 1, 2006, is 
moderate in nature and more closely approximates the criteria 
for the currently-assigned 20 percent evaluation under DC 
5257.  Despite the Veteran's subjective complaints of 
frequent locking, dislocation, and effusion in December 2006, 
the objective findings revealed only moderate 
dislocation/subluxation.  Medical evidence of record dated 
after August 1, 2006 does not refute this finding.  

As such, the Board finds that the currently-assigned 20 
percent evaluation under DC 5257 is appropriate.  In 
addition, there is no evidence of ankylosis or impairment of 
the tibia and fibula which would warrant a higher rating 
under other diagnostic codes.  

Rating in Excess of 10 Percent for Residuals of a 
Right Knee Meniscectomy with Painful and Limited Motion

In August 2006, a separate 10 evaluation was granted for 
right knee meniscectomy residuals with painful and limited 
motion, effective May 15, 2005, pursuant to DC 5014 
(osteomalacia).  

Under Code 5014, the Board must assess the Veteran's 
entitlement under Diagnostic Codes 5260 and 5261.  See 38 
C.F.R. § 4.71a.  Range of motion of the knees is central to 
determining evaluations under Diagnostic Codes 5260 and 5261.  
See 38 C.F.R. § 4.71a.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application.  

Here, September 2004 range of motion testing revealed flexion 
limited to 130 degrees and extension limited to zero degrees, 
August 2006 testing revealed flexion limited to 120 degrees 
and extension limited to -5 degrees, and March 2007 testing 
revealed flexion limited to 85 degrees and extension limited 
to -5 degrees.  Since these range of motion findings do not 
warrant compensable evaluations under either Diagnostic Code 
5260 or Diagnostic Code 5261, a 10 percent rating is for 
application under Diagnostic Code 5014.  See 38 C.F.R. § 
4.71a.

The Board has also considered whether a higher rating for the 
Veteran's knee disability are warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
context, the Board may not assign a higher evaluation under 
Code 5257 pursuant to 38 C.F.R. §§ 4.40, 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), because Code 5257 
is not predicated on loss of motion.  See Johnson v. Brown, 9 
Vet. App. 7, 9 (1996).  The provisions of 38 C.F.R. §§ 4.40, 
4.45, as interpreted in DeLuca, supra., can be applied under 
Code 5014, however.  

Here, at the December 2006 VA joints examination, the Veteran 
complained of pain and flare-ups of joint disease occurring 3 
times per week, although the examiner could not confirm 
additional limitation during flare-ups without resorting to 
mere speculation.  Although the March 2007 range of motion 
tests show pain reported on active and passive motion as well 
as after repetitive use, subsequent examination in April 2008 
reveals no unusual joint pain, immobility, or loss of 
function.  Indeed, the currently assigned 10 percent 
evaluation is consistent with the presence of pain on motion 
under Code 5014, even where the degree of limitation of 
motion is not separately compensable under Codes 5260 and 
5261.  See 38 C.F.R. § 4.71a.

In summation, the medical evidence of record demonstrates 
that the Veteran's right knee symptomatology does not warrant 
an increased rating beyond the already assigned 10 percent 
rating under Diagnostic Code 5014.  

Additional Considerations

With respect to the right knee disabilities, the Board has 
also considered the Veteran's statements.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board acknowledges the Veteran's belief that her symptoms 
are of such severity as to warrant higher ratings for her 
knee disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of her disabilities.  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the 
doubt rule is not applicable and the appeals are denied.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
file reveals that the Veteran is employed as a full-time 
surgical support assistant.  Although she described in her 
December 2006 examination that her employment is impacted by 
decreased mobility, problems with lifting ad carrying, lack 
of stamina, weakness or fatigue, decreased strength, and 
confinement to her desk due to pain, she has been assigned 
different duties accordingly.  Furthermore, although the 
Veteran was briefly hospitalized for her May 2005 surgery, 
she was assigned a temporary 100 percent evaluation effective 
from May 23, 2006, to July 31, 2006, based on surgical or 
other treatment necessitating convalescence.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the ratings assigned.  

What the evidence does not show is that the Veteran's right 
knee disability has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for right knee disability for any time during the 
current appeal.  


ORDER

Entitlement to a 20 percent rating, but no more, for 
residuals of a right knee meniscectomy prior to May 23, 2006, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.  

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee meniscectomy since August 1, 2006, is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee meniscectomy with painful and limited motion 
is denied.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


